Citation Nr: 0807382	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  99-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic fatigue syndrome with chronic 
infections, chills, a sore throat, flu-like symptoms, and 
dizziness claimed as due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for left eye blepharitis with melanosis.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a thyroid disorder claimed as due to an 
undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for non-gonococcal urethritis claimed as blood in 
the urine and an inability to hold urine.  

5.  Entitlement to service connection for chronic 
hypertension.  

6.  Entitlement to service connection for chronic 
conjunctivitis.  

7.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include paranoid-type schizophrenia.  

8.  Entitlement to an effective date prior to September 17, 
2001, for the award of a permanent and total disability 
rating for pension purposes.   


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1990 to March 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied a 
permanent and total disability rating for pension purposes.  
In September 1999, the RO determined that new and material 
evidence had not been received to reopen the veteran's claims 
of entitlement to service connection for chronic fatigue 
syndrome with chronic infections, chills, a sore throat, 
flu-like symptoms, and dizziness claimed as due to an 
undiagnosed illness, left eye blepharitis with melanosis, a 
thyroid disorder claimed as due to an undiagnosed illness, 
and non-gonococcal urethritis claimed as blood in the urine 
and an inability to hold urine; determined that the veteran 
had not submitted well-grounded claims of entitlement to 
service connection for both chronic conjunctivitis and 
chronic hypertension; and denied the claims.  

In July 2002, the RO, in pertinent part, granted a permanent 
and total disability rating for pension purposes; effectuated 
the award as of September 17, 2001; and denied service 
connection for a chronic acquired psychiatric disorder to 
include a not otherwise specified psychosis.  In March 2005, 
the Board remanded the veteran's appeal to the RO for 
additional action.  

In December 2007, the veteran's attorney informed the Board 
that the veteran was not responding to telephone calls and 
other communications addressed to him and requested that 
adjudication of the veteran's appeal be "indefinitely 
postponed" unless "a fully favorable decision could be 
rendered on the record as it exists."  The Board observes 
that the veteran's attorney did not expressly withdraw the 
veteran's appeal.  Absent such action, there is no provision 
in the relevant law and regulations to afford an indefinite 
stay of the Board's adjudication of a veteran's appeal.  

The issues of the veteran's entitlement to service connection 
for chronic fatigue syndrome with chronic infections, chills, 
a sore throat, flu-like symptoms, and dizziness claimed as 
due to an undiagnosed illness, chronic left eye blepharitis 
with melanosis, and a chronic acquired psychiatric disorder 
to include paranoid-type schizophrenia and an effective date 
prior to September 17, 2001, for the award of a permanent and 
total disability rating for pension purposes are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  

The veteran has submitted claims of entitlement to service 
connection for a chronic heart disorder, a chronic pharyngeal 
disorder, chronic leishmaniasis, chronic leukemia, chronic 
wasting syndrome, and chronic asbestos exposure residuals.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of disagreement 
(NOD), a statement of the case (SOC), and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  

FINDINGS OF FACT

1.  In November 1997, the RO denied service connection for 
chronic fatigue with chronic infections, chills, a sore 
throat, flu-like symptoms, and dizziness claimed as due to an 
undiagnosed illness.  The veteran was informed in writing of 
the adverse decision and his appellate rights in November 
1997.  The veteran did not submit a NOD with the decision.  

2.  The documentation submitted since the November 1997 
rating decision is relevant and probative of the issue at 
hand.  

3.  In November 1997, the RO denied service connection for 
left eye blepharitis with melanosis.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in November 1997.  The veteran did not submit a NOD 
with the decision.  

4.  The documentation submitted since the November 1997 
rating decision is relevant and probative of the issue at 
hand.  

5.  In November 1997, the RO denied service connection for a 
thyroid disorder claimed as due to an undiagnosed illness.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in November 1997.  The veteran did 
not submit a NOD with the decision.  

6.  The documentation submitted since the November 1997 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

7.  In November 1997, the RO denied service connection for 
non-gonococcal urethritis claimed as blood in the urine and 
an inability to hold urine.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
November 1997.  The veteran did not submit a NOD with the 
decision.  
8.  The documentation submitted since the November 1997 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

9.  Chronic hypertension was not shown during active service 
or for several years after service separation.  The veteran's 
chronic hypertension has not been shown to have originated 
during wartime service 

10.  Service connection is currently in effect for diarrhea 
due to an undiagnosed illness and tinea versicolor.  

11.  Chronic conjunctivitis was not shown during active 
service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The November 1997 RO decision which denied service 
connection for chronic fatigue syndrome with chronic 
infections, chills, a sore throat, flu-like symptoms, and 
dizziness claimed as due to an undiagnosed illness is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for chronic 
fatigue syndrome with chronic infections, chills, a sore 
throat, flu-like symptoms, and dizziness claimed as due to an 
undiagnosed illness has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 (2007).  

2.  The November 1997 RO decision which denied service 
connection for left eye blepharitis with melanosis is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for left eye 
blepharitis with melanosis has been presented. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 
(2007).  
3.  The November 1997 RO decision which denied service 
connection for a thyroid disorder claimed as due to an 
undiagnosed illness is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a thyroid disorder claimed as due to 
an undiagnosed illness has not been presented. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 
(2007).

4.  The November 1997 RO decision which denied service 
connection for non-gonococcal urethritis claimed as blood in 
the urine and an inability to hold urine is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for non-gonococcal 
urethritis claimed as blood in the urine and an inability to 
hold urine has not been presented. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 (2007).  

5.  Chronic hypertension was not incurred in or aggravated by 
wartime service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2007).  

6.  Chronic conjunctivitis was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2007).

7.  Chronic conjunctivitis was not proximately due to or the 
result of the veteran's service-connected disabilities.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a 


Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's 
application to reopen his claims of entitlement to service 
connection for chronic fatigue syndrome, left eye blepharitis 
with melanosis, a thyroid disability, and a urinary 
disability and his claims for service connection for chronic 
hypertension and chronic conjunctivitis, the Board observes 
that the RO issued VCAA notices to the veteran in September 
2004 and October 2004 which informed him of the evidence 
generally needed to support both an application to reopen a 
claim of entitlement to service connection and a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application and claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations.  The 
examination reports are of record.  The veteran has been 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The veteran requested a three-way 
telephonic hearing before a Veterans Law Judge.  The 
requested hearing was scheduled and subsequently rescheduled.  
Unfortunately, the veteran failed to appear for either 
scheduled hearing.  All relevant facts have been developed to 
the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not informed of the 
type of evidence necessary to establish an initial evaluation 
and/or an effective date for the claimed disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of whether new and material evidence has been received 
to reopen the veteran's claims of entitlement to service 
connection for chronic fatigue syndrome with chronic 
infections, chills, a sore throat, flu-like symptoms, and 
dizziness claimed as due to an undiagnosed illness and 
chronic left eye blepharitis with melanosis given the 
favorable outcome below.  As to the issues of whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for a thyroid 
disability claimed as due to an undiagnosed illness and 
non-gonococcal urethritis claimed as blood in the urine and 
an inability to hold urine and service connection for both 
chronic hypertension and conjunctivitis, a preponderance of 
the evidence is against the veteran's application and claims 
and the notice deficiencies are thus rendered moot.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Kent v. Nicholson, 20 
Vet.App. 1 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).


II.  Chronic Fatigue Syndrome

A.  Prior RO Decision

In May 1994, the RO denied service connection for 
"fatigue/dizziness."  In June 1994, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a timely NOD.  In April 
1995, the RO denied service connection for 
"fatigue/dizziness" claimed as due to an undiagnosed 
illness.  In June 1994, the veteran was informed in writing 
of the adverse decision and his appellate rights.  The 
veteran did not submit a timely NOD.  

In November 1997, the RO denied service connection for 
chronic fatigue syndrome with chronic infections, chills, a 
sore throat, flu-like symptoms, and dizziness claimed as due 
to an undiagnosed illness as the claimed disability was not 
objectively shown during active service or at any time 
thereafter.  The veteran was informed in writing of the 
adverse decision and his appellate rights in November 1997.  
The veteran did not submit a timely NOD.  

The evidence considered by the Board in formulating its 
November 1997 rating decision may be briefly summarized.  The 
veteran's service medical records make no reference to 
chronic fatigue syndrome.  The veteran's service personnel 
records do reflect that he served in Southwest Asia during 
the Persian Gulf War.  In his January 1994 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he initially manifested "chronic 
fatigue" in June 1991.  VA clinical documentation dated in 
May 1995 indicates that the veteran complained of easy 
fatigability and tiredness.  An assessment of "chronic 
fatigue" was advanced.  An August 1996 written statement 
from the veteran's mother indicates that the veteran 
experienced chronic fatigue since 1991.  In his undated claim 
for service connection received in September 1995, the 
veteran advanced that he had served in Kuwait and had been 
diagnosed with "chronic fatigue."  In a September 1996 
written statement, the veteran asserted that his 
service-connected tinea versicolor could cause chronic 
fatigue syndrome.  The report of an August 1997 VA 
examination for compensation purposes states that the veteran 
presented a history of chronic fatigue syndrome.  He reported 
that he "cannot function because of chronic fatigue 
syndrome."  Impressions of "chronic fatigue syndrome like 
symptoms by history" and "criteria for chronic fatigue 
syndrome are not met" were advanced.  

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for 
chronic fatigue syndrome with chronic infections, chills, a 
sore throat, flu-like symptoms, and dizziness claimed as due 
to an undiagnosed illness was received in February 1999, the 
prior version of 38 C.F.R. § 3.156 is for application.  Title 
38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the November 
1997 rating decision denying service connection for chronic 
fatigue syndrome with chronic infections, chills, a sore 
throat, flu-like symptoms, and dizziness claimed as due to an 
undiagnosed illness consists of photocopies of the veteran's 
service medical records, service personnel records, VA 
examination and treatment records, and private clinical 
documentation previously considered by the RO; VA examination 
and clinical documentation; Social Security Administration 
(SSA) documentation; the transcript of a January 2001 hearing 
before a VA hearing officer; photographs; photocopies of 
medical texts; and written statements from the veteran, the 
veteran's mother, and R.S., a friend of the veteran.  A 
November 1996 VA treatment record states that the veteran 
complained of chronic fatigue.  An assessment of 
"[questionable] chronic fatigue syndrome" was advanced.  A 
January 1997 physical evaluation from Siva Sankaran, M.D., 
conveys that the veteran was a Gulf War veteran; was in good 
health prior to that service; and "developed all of his 
symptoms while he was in Kuwait and he has chronic fatigue, 
coughing, diarrhea, and dizziness."  A March 1997 
psychiatric evaluation from Margaret K. Cappone, Ph.D., and 
Karen J. Clark, M.A., conveys that the veteran was diagnosed 
with "chronic fatigue."  

The additional VA and private clinical documentation 
constitutes new and material evidence in that it is of such 
significance that it must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome with chronic infections, chills, a sore throat, 
flu-like symptoms, and dizziness claimed as due to an 
undiagnosed illness is reopened.

III.  Chronic Left Eye Blepharitis With Melanosis

A.  Prior RO Decision

In November 1997, the RO denied service connection for left 
eye blepharitis with melanosis as the claimed disabilities 
were not objectively shown to have originated or otherwise 
been caused by active service.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
November 1997.  The veteran did not submit a timely NOD.  

The evidence considered by the Board in formulating its 
November 1997 rating decision may be briefly summarized.  In 
his April 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
initially manifested a chronic eye disorder in June 1991.  
Clinical documentation from Saginaw General Hospital dated in 
August 1997 conveys that the veteran complained of chronic 
bilateral eye pain.  He was noted to have been diagnosed with 
melanoma of the eyes in approximately June 1997.  The veteran 
was diagnosed with "acute exacerbation of chronic bilateral 
eye pain, allegedly because of ocular melanoma without pain 
medication."  The report of the August 1997 VA examination 
for compensation purposes states that the veteran complained 
of chronic eye pain.  He presented a history of chronic eye 
infections, redness, and watering and eyelid sticking and 
crusting.  The examiner commented that "patient has history 
of chronic blepharitis, had extensive evaluation by 
ophthalmologist on erythromycin eye drops."  

B.  New and Material Evidence 

As the veteran's application to reopen his claim of 
entitlement to service connection for left eye blepharitis 
with melanosis was received in February 1999, the provisions 
of 38 C.F.R. § 3.156 (2001) are for application.  

The documentation submitted since the November 1997 rating 
decision denying service connection for left eye blepharitis 
with melanosis consists of photocopies of the veteran's 
service medical records, service personnel records, VA 
examination and treatment records, and private clinical 
documentation previously considered by the RO; VA examination 
and clinical documentation; SSA documentation; the transcript 
of a January 2001 hearing before a VA hearing officer; 
photographs; photocopies of medical texts; and written 
statements from the veteran, the veteran's mother, and R.S., 
a friend of the veteran.  In a November 1997 written 
statement, the veteran advanced that his blepharitis was 
etiologically related to his service-connected tinea 
versicolor.  The report of an April 2001 VA examination for 
compensation purposes indicates that the veteran diagnosed 
with bilateral blepharitis and errors of refraction.  The 
examiner was unsure whether the veteran tinea versicolor 
"has any etiologies to do with his blepharitis."  A January 
2003 VA expert opinion indicates that "blepharitis is not 
related to tinea versicolor."  The physician commented that 
"most likely, this blepharitis is unrelated to his skin 
condition."  

The April 2001 and January 2003 VA evaluations constitute new 
and material evidence in that they are of such significance 
that they must be addressed in order to fairly decide the 
merits of the veteran's case.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for left eye blepharitis with melanosis is 
reopened.


IV.  Thyroid Disability

A.  Prior RO Decision

In November 1997, the RO denied service connection for a 
thyroid disability claimed as due to an undiagnosed illness 
as the claimed disability was not objectively shown during 
active service or at any time thereafter.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in November 1997.  The veteran did not submit a timely 
NOD.  

The evidence considered by the Board in formulating its 
November 1997 rating decision may be briefly summarized.  In 
his April 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
initially manifested a chronic thyroid disorder in June 1991.  
The report of the August 1997 VA examination for compensation 
purposes states that impressions of "history of thyroid 
disorder" and "normal thyroid function tests at this time" 
were advanced.  

B.  New and Material Evidence 

As the veteran's application to reopen his claim of 
entitlement to service connection for a thyroid disability 
claimed as due to an undiagnosed illness was received in 
February 1999, the provisions of 38 C.F.R. § 3.156 (2001) are 
for application.  

The documentation submitted since the November 1997 rating 
decision denying service connection for a thyroid disability 
claimed as due to an undiagnosed illness consists of 
photocopies of the veteran's service medical records, service 
personnel records, VA examination and treatment records, and 
private clinical documentation previously considered by the 
RO; VA examination and clinical documentation; SSA 
documentation; the transcript of a January 2001 hearing 
before a VA hearing officer; photographs; photocopies of 
medical texts; and written statements from the veteran, the 
veteran's mother, and R.S., a friend of the veteran.  In his 
February 1999 application to reopen his claim of entitlement 
to service connection for a thyroid disability claimed as due 
to an undiagnosed illness, the veteran stated that his 
service medical records reflected the onset of a chronic 
thyroid disability.  Additional written statements from the 
veteran reiterate the same contention.  The remainder of the 
additional documentation does not pertain to the veteran's 
claimed thyroid disability.  

In reviewing the additional documentation submitted into the 
record since the November 1997 RO decision, the Board 
observes that it is essentially cumulative in nature.  The 
additional clinical documentation does not indicate that the 
veteran has been objectively found to have a chronic thyroid 
disability.  The veteran's numerous written statements 
reiterate his belief that he manifested a chronic thyroid 
disability during active service.  This is the same 
contention which the veteran previously advanced.  Therefore, 
the Board finds that the additional documentation, while new, 
is cumulative and not of sufficient significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
thyroid disability claimed as due to an undiagnosed illness.  
Therefore, the veteran's claim of entitlement to service 
connection for a thyroid disability claimed as due to an 
undiagnosed illness has not been reopened.  


V.  Chronic Non-Gonococcal Urethritis

A.  Prior RO Decision

In November 1997, the RO denied service connection for 
chronic non-gonococcal urethritis claimed as blood in the 
urine and an inability to hold urine as the claimed disorder 
was not objectively shown to have originated in or otherwise 
been caused by active service.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
November 1997.  The veteran did not submit a timely NOD.  

The evidence considered by the Board in formulating its 
November 1997 rating decision may be briefly summarized.  The 
report of the August 1997 VA examination for compensation 
purposes states that the veteran complained of chronic 
urinary urgency and incontinence of two years' duration.  
Impressions of "incontinence of urine, etiology unknown" 
and "history of hematuria, present urine analysis is 
normal" were advanced.  

B.  New and Material Evidence 

As the veteran's application to reopen his claim of 
entitlement to service connection for chronic non-gonococcal 
urethritis claimed as blood in the urine and an inability to 
hold urine was received in February 1999, the provisions of 
38 C.F.R. § 3.156 (2001) are for application.  

The documentation submitted since the November 1997 rating 
decision denying service connection for non-gonococcal 
urethritis claimed as blood in the urine and an inability to 
hold urine consists of photocopies of the veteran's service 
medical records, service personnel records, VA examination 
and treatment records, and private clinical documentation 
previously considered by the RO; VA examination and clinical 
documentation; SSA documentation; the transcript of a January 
2001 hearing before a VA hearing officer; photographs; 
photocopies of medical texts; and written statements from the 
veteran, the veteran's mother, and R.S., a friend of the 
veteran.  A November 1997 VA treatment record states that the 
veteran exhibited microscopic hematuria of unknown cause.  
The report of a January 1998 VA examination for compensation 
purposes states that the veteran complained of "difficulty 
retaining urine."  On examination, the veteran's urine was 
found to be within normal limits.  No urinary system 
abnormalities were identified.  

In reviewing the additional documentation submitted into the 
record since the November 1997 RO decision, the Board 
observes that it is essentially cumulative in nature.  The 
additional clinical documentation does not indicate that the 
veteran has been objectively found to have a chronic urinary 
disorder.  The veteran's numerous written statements 
reiterate his belief that he manifested a chronic urinary 
disability during active service.  This is the same 
contention which the veteran previously advanced.  Therefore, 
the Board finds that the additional documentation, while new, 
is cumulative and not of sufficient significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
chronic non-gonococcal urethritis claimed as blood in the 
urine and an inability to hold urine.  Therefore, the 
veteran's claim of entitlement to service connection for a 
chronic non-gonococcal urethritis claimed as blood in the 
urine and an inability to hold urine has not been reopened.  


VI.  Chronic Hypertension

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to 
chronic hypertension.  A January 1991 service dental record 
indicates that the veteran reported that he had high blood 
pressure.  No diagnosis of hypertension was specifically 
noted.  

A November 1997 VA treatment record states that the veteran 
was diagnosed with mild hypertension.  A November 1997 
written statement from R. S., indicates that she had been 
helping the veteran at his apartment.  She indicated that the 
veteran "had high blood pressure which is still high."  

In his February 1999 claim for service connection, the 
veteran advanced that his service medical records "show high 
blood pressure problems which fluctuated between high and 
low."  He reported that he had taken antihypertensive 
medication since 1997.  

At the January 2001 hearing before a VA hearing officer, the 
veteran testified that he had been diagnosed with and treated 
for hypertension by VA medical personnel.  

At the April 2001 VA examination for compensation purposes, 
the veteran presented a history of borderline hypertension 
during active service and following service separation.  The 
veteran was diagnosed with hypertension on a low salt diet.  
The examiner commented that:

Veteran's medical records reviewed and it 
is my opinion that his current 
hypertension is unlikely to have had its 
onset during the veteran's military 
service. 

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements.  
Chronic hypertension was not objectively manifested during 
active service or for many years thereafter.  No competent 
medical professional has attributed the onset of the 
veteran's chronic hypertension to active service.  Indeed, 
the examiner at the April 2001 VA examination for 
compensation purposes expressly negated the existence of such 
an etiological relationship.  

The veteran and his attorney assert that the veteran 
manifested chronic hypertension during active service.  The 
veteran's contentions are supported solely by his attorney's 
written statements and his own testimony and written 
statements.  Such evidence is insufficient to establish 
either an etiological relationship between the veteran's 
chronic hypertension and active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In absence of 
competent evidence establishing that chronic hypertension was 
incurred in or otherwise originated during active service, 
the Board concludes that service connection for chronic 
hypertension is not warranted.  


VII.  Chronic Conjunctivitis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for diarrhea due to an undiagnosed 
illness and tinea versicolor.  

The veteran's service medical records make no reference to 
chronic conjunctivitis.  The January 1997 physical evaluation 
from Dr. O'Grady indicates that the veteran exhibited a 
conjunctival nevus on the bulbar conjunctiva of the left eye 
and no other eye abnormalities.  

At the January 1998 VA examination for compensation purposes, 
the veteran exhibited "a moderate degree of 
conjunctivitis."  

In his May 1999 claim for service connection, the veteran 
advanced that conjunctivitis "has already been linked to my 
current [service-connected] condition of tinea versicolor."  

At the April 2001 VA examination for compensation purposes, 
the veteran was diagnosed with bilateral blepharitis and 
errors of refraction.  Conjunctivitis was not diagnosed.  

Chronic conjunctivitis was not objectively manifested during 
active service or at any time thereafter.  While 
conjunctivitis was diagnosed at the January 1998 VA 
examination for compensation purposes, it was not identified 
at the April 2001 VA examination for compensation purposes.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The veteran and his attorney assert that the veteran 
manifested chronic conjunctivitis during active service 
and/or as the result of his service-connected tinea 
versicolor.  The veteran's contentions are supported solely 
by his attorney's and his own written statements on appeal.  
Such evidence is insufficient to establish either a diagnosis 
of chronic conjunctivitis or an etiological relationship 
between such disability and active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent evidence of chronic conjunctivitis, service 
connection may not be granted.  


ORDER

The veteran's application to reopen his claim of service 
connection for chronic fatigue syndrome with chronic 
infections, chills, a sore throat, flu-like symptoms, and 
dizziness claimed as due to an undiagnosed illness is 
granted.  

The veteran's application to reopen his claim of service 
connection for left eye blepharitis with melanosis is 
granted.  

The veteran's application to reopen his claim of service 
connection for a thyroid disability claimed as due to an 
undiagnosed illness is denied.  

The veteran's application to reopen his claim of service 
connection for non-gonococcal urethritis claimed as blood in 
the urine and an inability to hold urine is denied  

Service connection for chronic hypertension is denied.  

Service connection for chronic conjunctivitis is denied.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for service connection for 
chronic fatigue syndrome with chronic infections, chills, a 
sore throat, flu-like symptoms, and dizziness claimed as due 
to an undiagnosed illness and chronic left eye blepharitis 
with melanosis are to be determined following a de novo 
review of the entire record.  

Initially, the Board observes that the veteran was not 
provided with a VCAA notice which informed him of the type of 
evidence necessary to establish an initial evaluation and/or 
an effective date for chronic fatigue syndrome, chronic left 
eye blepharitis with melanosis, and a chronic acquired 
psychiatric disorder and an effective date for the award of a 
permanent and total disability rating for pension purposes.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulations which empowered 
the Board to issue written notification of the VCAA to 
appellants.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran asserts that he manifested chronic fatigue 
syndrome and chronic left eye blepharitis with melanosis 
during active service and/or as the result of his 
service-connected disabilities.  He contends further that he 
witnessed an explosion while stationed in Kuwait during the 
Persian Gulf War and thereafter experienced recurrent 
nightmares concerning the event and chronic auditory 
hallucinations.  

VA clinical documentation dated in 2001 and 2002 reflects 
that the veteran received ongoing psychiatric treatment at 
the Ruffin Clinic.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The clinical documentation of record is in apparent conflict 
as to: (1) whether the veteran's diagnosed "chronic 
fatigue" represents a diagnosis of chronic fatigue syndrome; 
(2) whether the veteran has chronic left eye blepharitis and 
melanosis and, if so, whether, the disability or disabilities 
are etiologically related to and/or increased in severity 
beyond their natural progression as the result of his 
service-connected disabilities; and (3) whether the veteran 
has chronic paranoid-type schizophrenia, and if so, whether 
that disability was initially manifested or otherwise 
originated during his wartime service. The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that further VA evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met, to 
include notice which encompasses 
consideration of claims based upon 
secondary service connection under 
38 C.F.R. § 3.310 (2007).  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his claimed 
chronic fatigue syndrome, chronic left 
eye blepharitis with melanosis, and 
chronic acquired psychiatric disorder 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact the Ruffin Clinic and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  
3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology 
of his claimed chronic fatigue syndrome, 
chronic left blepharitis with melanosis, 
and chronic acquired psychiatric 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
fatigue syndrome had its onset 
during active service; is 
etiologically related to the 
veteran's active service including 
his duty performed in Southwest 
Asia; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left eyelid and left eye disability 
had its onset during active service; 
is etiologically related to the 
veteran's active service including 
his duty performed in Southwest 
Asia; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disability had 
its onset during active service; is 
etiologically related to the 
veteran's active service including 
his duty performed in Southwest 
Asia; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

4.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic fatigue syndrome with chronic 
infections, chills, a sore throat, 
flu-like symptoms, and dizziness and left 
eye blepharitis with melanosis on a de 
novo basis and readjudicate his 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include paranoid-type schizophrenia and 
an effective date prior to September 17, 
2001, for the award of a permanent and 
total disability rating for pension 
purposes with express consideration of 
the provisions of U.S.C.A. § 1117 (West 
2002); 38 C.F.R. §§ 3.310(a), 3.317 
(2007); and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


